Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 21-26 were cancelled.

Reasons for Allowance
	Claims 1-20 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to form an actuation device wherein the first and second actuation zones each respectively contain first and second electroactive materials and wherein each zone also is in contact with a first and second electrode respectively wherein the zone containing the electroactive material is in direct contact with an object to be rotated and is configured to exert a force on the object wherein the first and second electroactive materials may be the same or different wherein each is capable of significant expansion and contraction.  It should further be noted that as relates to the reasons for allowance above, the applicant is reasonably bound to the definition for electroactive materials provided in the current specification which states “electroactive materials convert electrical energy direct into mechanical energy – motion – with no metal pulleys, gears or motors required. Electroactive materials can be broadly separated into three types of materials: piezoelectric materials, elastomers between two electric plates and ion-containing materials.” [0003]
The most pertinent prior art (US8088453 by the same inventor) teaches that it is known to use electrodes to activate electroactive zones to cause rotation, wherein all cases the rotation is described as applied to a rotator type joint such as a ball and socket and is referred to in the prior art as being exemplified by “antagonistic pairs, similar to how muscles are arranged around joints”.  However, the prior art fails to teach wherein each material is respectively capable of both expansion and contraction and both being attached to the same object to be rotated such that is would be possible for one material to contract as the other expands and vice versa.  This is distinct from antagonistic pairing as described in the prior art wherein one contracts and the antagonist relaxes but does not forcibly expand.  In essence one reading the prior art would envisage two electroactive materials wherein each are used one at a time to cause rotation whereas one reading the current application would envisage the additional possibility of a first electroactive material contracting to cause a rotation and a second expanding to provide additional rotational force additive to that of the first electroactive material, not to merely relax as would be envisaged from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717